DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom on May 17, 2017.  It is noted, however, that applicant has not filed a certified copy of the GB1707946.8 application as required by 37 CFR 1.55.
Response to Amendment
	Applicant’s Amendment filed July 19, 2022 has been fully considered and entered.
Drawings
	Three (3) replacement sheets of drawings were filed on July 19, 2022 and have been accepted by the examiner.
Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claims Response to Claim Rejections under 35 U.S.C. § 102 
Applicant states that the Office alleged that claim 1 is anticipated by Hill (W02013/114135), and that Applicant respectfully disagrees, based on the following rationale. 
Applicant explains that the invention of claim 1 relates to a method of distributed fibre optic sensing that characterizes an event of interest. The application as filed describes that distributed fibre optic sensing may be used to monitor for events of interest, and that sometimes it may be wished to differentiate between different types of events. 
Hill et al. (WO 2013/114135 A2) discloses a method of distributed fiber optic sensing (distributed acoustic sensing, DAS, wherein an optical fiber is deployed as a sensing fiber and repeatedly interrogated with electromagnetic radiation to provide sensing of acoustic activity along its length; see page 3, lines 30-33).
Applicant states that, for instance, for a train monitoring application, a sensing fibre may be deployed adjacent two parallel tracks, track A and track B, and it may be wished to determine whether a train passing event was a train passing on track A or track B. Each train passing, whether on track A or track B may present a different stimulus, e.g. a heavily loaded freight train passing on track A may present a different stimulus to a passenger train passing on track A. 
Hill et al. teaches the DAS is for train monitoring (the signals detected by the acoustic sensors are associated with trains moving on a network, wherein the signals are analyzed to identify the start/end of trains and/or identifying characteristic signatures generated by the wheelsets of the train; see the abstract).
The claims of the present application do not require a sensing fiber deployed adjacent two parallel tracks, track A and track B.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a sensing fiber deployed adjacent two parallel tracks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, the examiner notes that Hill et al. teaches that the DAS is for train monitoring in a network of trains, and as train networks, for example metro railways, conventionally include parallel set of tracks, then it would be obvious to deploy the DAS in a train system having parallel tracks, track A and track B, although this is not required by claim 1.
Applicant further explains that as described in the PCT application, at page 12, line 15 to page 13, line 7:McDonnell Boehnen Hulbert & Berghoff LLP Embodiments of the present invention make use of the realization that, whilst each different event of interest, e.g. a train passing event, may represent a different stimulus and thus the acoustic response of a given channel will vary from event to event, in general the response of some different channels to the same type of event may be similar. Thus if it can be identified that in response to a first type of event a particular subset of channels are associated, in that they exhibit a similar response, then a new event can be characterized by looking at the response of those channels. If the relevant channels are also associated in their response to the new event, then the new event may be characterized as being of the first type. 
On page 6, line 29, through page 7, line 15, Hill et al. teaches (emphasis added):
“Whilst the general acoustic noise may be used to determine the presence and location of a train, and used to track its progress, the identification may be improved by detecting characteristic signatures of the train. In one embodiment a train may be detected by detecting an acoustic signature resulting from the train passing track features. In particular the method may comprise identifying acoustic signals associated with the wheelsets of the train, for instance acoustic signals associated with the train passing track features. As will be appreciated as the train moves there will be a variety of sounds produced. In particular any track features that produce a noise as the wheelsets of the train pass over the feature will produce a characteristic repetitive pattern resulting from the arrangement of the wheelsets. Thus for instance for a jointed track there may be a noise produced when the wheels pass from one rail section to another. This will typically produce an acoustic signal. As the following wheelsets pass over the same joint they will also each produce a similar acoustic signal. Thus an acoustic sensing portion in the vicinity of the rail joint will detect a characteristic pattern. For instance consider a train having a locomotive with two front wheelsets and, after a larger gap, two rear wheelsets. If the train is travelling at a relatively constant speed the sensing portion adjacent the joint or other track feature may detect four distinct sounds corresponding to each of the four wheelsets crossing the feature in turn, with two sounds relatively close in time followed, after a larger gap by another two sounds relatively close in time. The distinctive repetitive pattern of the wheelsets crossing track features may therefore be used to detect the location of the train and identify the front and rear of the train by identifying the first and last sensing portions to reliably detect the characteristic sounds.”

On page 10, line 19, through page 12, line 5, Hill et al. teaches: 
“In addition to enabling train control DAS can also be used to provide other information about the transport network and the traffic upon it which can be useful in many other ways.
As mentioned above as trains travel on a railway they typically produce characteristic sounds, such a repetitive patterns from track features such as track joints. In use the motion of the train will be monitored. Any departure from the expected sound profile may indicate that the train operation has altered or that something has changed about the track.
For instance skidding is to be avoided on trains as the skid can create a flat spot on the wheel which can result in track damage and reduced efficiency of the train. A skidding would produce a distinctive sound which varies from the normal operation of the train. Detection of a characteristic sound indicative of a skid could thus be used to flag a maintenance check for the train and/or relevant section of track at the next opportunity. Other types of unwanted train movement behavior could also be detected. Likewise the acoustic response from a given section of track would be expected to be largely the same each time a train traverses that section. For instance any track features leading to a detectable acoustic response would be expected to be in the same position. The acoustic profile from a given section of track when a train is travelling on or near it may be compared to one or more previous profiles. Detection of a new track feature generating an acoustic response could potentially indicate damage to a section of track or be indicative of likely failure. Detection of a significant change could therefore be used to flag the need for a maintenance check. In addition DAS will detect not only the movement of traffic on the track but any other sounds will be detectable. For instance DAS has been used previously for intruder detection. DAS could therefore be used to detect unauthorised access onto the network. For instance in some rail networks, such an underground network, there are issues with unauthorised access into the network, for example by people seeking shelter or for applying graffiti. This can have serious safety implication. In some areas theft of copper from existing communication and control lines creates issues, not just in the fact of intruders on the line but also in terms of the resultant loss of capability. Thus people or vehicles on the line could be detected and safety warnings generated.
Security personnel could be dispatched to investigate.
It was mentioned above that DAS may be used to help control level crossing and the like more efficiently. In one embodiment DAS may also be used to make sure that any such crossings are clear. If the fibre optic cable is deployed across the road then as a road vehicle passes the fibre it will impart a strain on the fibre which is detectable. A length of optical fibre can thus act as an axle detector. By arranging optical fibre on both sides of the crossing a vehicle detector can be implemented to determine the number of axles entering the crossing area and the number of axles leaving. In other words it is possible to detect whether all vehicles have exited the crossing. If not then appropriate emergency measures may be implemented. Two or more separate fibres could be implemented to provide such crossing detection but in one embodiment a single fibre may be arranged in a looped formation on both sides of the crossing.
The invention also relates to a rail traffic control system comprising at least one distributed acoustic sensor configured to provide distributed acoustic sensing on one or more optical fibres deployed along the path of a rail network to provide a plurality of acoustic sensing portions; and processor configured to analyse the signals detected by said plurality of acoustic sensing portions to detect acoustic signals associated with trains moving on the network; wherein said processor is configured to identify the front and rear of said trains and to track the movement of trains on the network. The system may also comprise a control unit configured to use said movement tracking to set one or more control conditions governing movement of traffic on the network.”
Thus, Hill et al. teaches that acoustic characteristic signatures, i.e. different characteristic acoustic patterns, are generated from wheelsets of different trains as the trains travel over different track features in different locations, and that different train conditions, such as skidding, also produce different characteristic acoustic patterns.  
Hill et al. further teaches that in a train network with multiple trains, the different acoustic patterns are monitored and compared to one or more previous profiles of acoustic patterns for analyzation to determine the location of the trains, the speed of the trains, the front and rear positions of the trains, and other information about the trains movement, such as track conditions related to skidding or damage to the track for the purpose of controlling the train movement.  
Comparison to previous profiles inherently requires a matrix of previous profiles having stored information about expected signature track conditions.  Likewise, monitoring multiple trains in a network to provide a rail traffic control system inherently requires monitoring a matrix of acoustic signatures signals associated with multiple trains to compare the trains locations for the purpose of ensuring that rail traffic is controlled in a manner to prevent train collisions.   
Applicant states that the method of claim 1 thus determines whether, for an event of interest, any channels of the sensing fibre are associated, in that they give a similar response and then uses any identified association between channels to characterise a future event. 
As discussed above, for a given event, i.e. movement of each train in a network including multiple trains, any channels of the sensing fiber of the DAS system associated with train movement are detected and compared to expected characteristic acoustic signatures (i.e. signature acoustic repetitive patterns associated with the wheelset of the particular train being sensed) to determine that an expected, similar response is detected to verify the location of the front and rear portions of the train relative to particular features of particular tracks and to identify an association between channels to characterize a future event, i.e. to determine if the trains are on a collision course, are speeding up, are slowing down, etc.,  so that a train traffic control system may govern movement of the traffic on the train network (see page 7, line 31, through page 8, line 13).
Applicant additionally explains that claim 1 thus specifies that the method involves performing distributed fibre optic sensing so as to generate at least one set of measurement signals from each of a plurality of sensing channels of an optical fibre in response to at least one event of interest. The method of claim 1 involves, for the or each set of measurement signals, processing the measurement signals from different sensing channels according to an association metric to determine whether any sensing channels are associated with one another. 
As discussed above, for control of a network including multiple trains, Hill et al. teaches that at least one set of measurement signals from each of the plurality of sensing channels of an optical fiber (DAS fiber sensor) are detected in response to the movement of the train (train movement is an event of interest) and that for each set of measurement signals (detected signals from the DAS fiber sensor), processing the measurement signals according to an association metric (expected characteristic acoustic pattern for particular train wheelsets passing particular train features), to determine whether any sensing channels are associated with one another  (locations of trains on a same track, etc.) for the purposing of controlling a train network system.
Applicant states that claim 1 thus requires that the measurement signals from different channels, e.g. at least a first channel and a second channel, are processed according to an association metric to determine whether any sensing channels are associated with one another, i.e. to identify whether the first channel is associated with the second channel. 
Hill et al. teaches that channels are measured and compared to an association metric (expected acoustic patterns for particular wheelsets on particular sections of track) to determine whether any sensing channels are associated with one other, by providing a series of contiguous acoustic sensing channels along the pack of the track branches in a train track network (see page 15, line 31-35), wherein leading and trailing spikes are determined according to an association wheelset metric to identify the leading and trailing portions of the train, and the channels identifying the leading and trailing portions of the train are associated with each other and used to identify the location, length and speed of the train (see page 18, lines 16-34). 
Applicant states that the term "metric" as will be understood by one skilled in the art, is a standard of measurement. Thus, the method of claim 1 involves processing the measurement signals from different channels according to a defined metric for association to determine whether channels are associated with one another. 
The standard of measurement or metric taught by Hill et al. is the expected acoustic profile expected for particular train wheelsets on particular tracks with respect to particular track features (see the entire disclosure of Hill et al., particularly the sections discussed above). 
Applicant states that “[t]he PCT application as published, at page 12, line 23 - 27 describes that: 
The association metric is some measure of an aspect of the measurement signals from the sensing channels, for instance the acoustic power or intensity of the sensing channel to the event of interest. A channel is deemed to be associated with another channel if the measurement signals, according to the association metric, indicate that the channels exhibited a similar response to the event of interest. 

And further, at page 13, lines 19 - 27 describes that: 
The measurement signal from one sensing channel can be compared to the measurement signal of another channel for the same event by comparing a suitable association metric or parameter. For example the association metric may comprise a measure of the acoustic intensity or power of the measurement signal from a sensing portion, during the event of interest. However other metrics may be used in other embodiments, and may comprise metrics based on the frequency of the measurement signals for instance. If the comparison meets a certain defined criteria then the channels are deemed to be associated, for example if the RMS power is within a certain threshold level. “

Applicant argues that the method of claim 1 thus processes the measurement signals according to a defined metric of association to determine whether channels are associated with one another, i.e. exhibit a similar response as one another for the event of interest. 
As discussed above, Hill et al. teaches that channels are measured and compared to an association metric (expected acoustic patterns for particular wheelsets on particular sections of track) to determine whether any sensing channels are associated with one other, wherein leading and trailing spikes of sensed channels are associated with each other to identify the leading and trailing portions of a train, the length of the train, the speed of the train, and additional conditions such as skidding or damaged tracks (see page 18, lines 16-34) for the purpose of controlling the movement of multiple trains on a network, which inherently requires determining if the movement of a plurality of trains are associated with a particular sensing channel of a particular track section to avoid collisions between trains, and thus requires an association matrix indicating the sensed position of the multiple trains in the train track network that is being governed by the control system taught by Hill et al., as understood by a person of ordinary skill in the art. 
Additionally, Applicant is arguing a description of how channels are associated with one another that is not explicitly defined in claim 1, but rather described in the PCT.  Claim 1 does not define a particular association or a particular association matrix.
Applicant argues that claim 1 then specifies that the method involves forming at least one association matrix indicative of the sensing channels that are associated with one another. The method then involves performing distributed fibre optic sensing to acquire a further set of measurement signals from said sensing channels, i.e. from the same sensing channels, in response to a further event of interest, and processing said further set of measurement signals based on said at least one association matrix to characterise said further event of interest. 
As discussed above, Hill et al. specifically teaches that “the acoustic profile from a given section of track when a train is travelling on or near it may be compared to one or more previous profiles” (see page 11, lines 4-5).  Thus, previous profiles must be provide in at least one association matrix indicative of the sensing channels that are associated with one another, or in other words, the previous profiles must first be sensed and recorded in a matrix or comparison would not be possible.  Then as trains travel on the tracks of the train network system, the DAS system acquires additional or further sets of measurement signals from the sensing channels associated with particular sections of track in response to trains moving thereon, and processes those additional measurement signals based on the previous values that have been established for the comparison to be possible such that the movement of the train, the length of the train, the speed of the train, and the location of the train, as well as the conditions of travel of the train (i.e. skidding or on a damaged track, etc.) may be determined based on the association matrix of expected acoustic signature patterns associated with particular train wheelsets on particular sections of track in the train network system.
Applicant states that the Examiner argues that Hill teaches all of the elements of the method of claim 1 and that Applicant respectfully disagrees with the Office's position. 
The Examiner does not find Applicant’s arguments persuasive for the reasons discussed above.
Applicant further states that Hill does teach performing distributed fibre optic sensing so as to generate at least one set of measurement signals from each of a plurality of sensing channels of an optical fibre in response to at least one event of interest. 
The examiner disagrees.  
As described in the abstract, the signals detected by the plurality of acoustic sensing portions are analyzed to detect acoustic signals associated with trains moving on the network; the signals are analyzed to identify the front and rear of the trains and to track the movement of the trains on the network, involving identifying characteristics signatures generated by wheelsets of the train.”
See the entire discussion above.
Applicant states that there is no teaching or suggestion anywhere in Hill about processing the measurement signals from different sensing channels according to an association metric to determine whether any sensing channels are associated with one another. 
As discussed above, Hill et al. specifically teaches that “the acoustic profile from a given section of track when a train is travelling on or near it may be compared to one or more previous profiles” (see page 11, lines 4-5).  Thus, previous profiles must be provide in at least one association matrix indicative of the sensing channels that are associated with one another, or in other words, the previous profiles must first be sensed and recorded in a matrix or comparison would not be possible.  
Applicant additionally states that the Examiner suggests that Hill teaches that the set of acoustic signals are analysed to locate an acoustic signal associated with the front of the train and an acoustic signal associated with the rear of the train. This may be, but this is not at all the same as processing the measurement signals from different sensing channels according to an association metric to determine whether any sensing channels are associated with one another as required by claim 1. 
The examiner disagrees.  Different sections of track may employ different sensing channels, and processing the different channels for the section of track being monitored inherently requires processing different measure signals from different sensing channels according to an association metric (the association metric is inherently required for comparison to be possible and additionally an association metric is inherently required to monitor the position of multiple trains in a network to control the network to avoid collisions of trains).
See the entire discussion above.
There is no discussion of an association metric in Hill and how the Examiner considers Hill to teach an association metric is not clear. Identifying a channel which, at that particular time, is next to the front of the train and a channel which, at that particular time, is next to the rear of the train says nothing about whether those channels are associated with one another, i.e. exhibit similar responses as one another. 
An association metric is inherently required to implement the control system disclosed by Hill et al., as addressed above.
Applicant states that the Examiner also argues that Hill teaches forming at form at least one association matrix indicative of the sensing channels that are associated with one another, but upon review Applicant finds no teaching anywhere in Hill about forming a matrix. How the Examiner considers Hill to teach this feature is not understood. 
An association metric is inherently required for comparison of sensed signals to determine if they meet expected signature patterns of train wheelsets.  In order to make the comparison, an association metric of expected signals must be provided for the sensed signals may be compared to.
Applicant further states that the Examiner further argues that Hill teaches performing distributed fibre optic sensing to acquire a further set of measurement signals from said sensing channels in response to a further event of interest and processing said further set of measurement signals based on said at least one association matrix to characterise said further event of interest. 
The examiner asserts that this is necessarily required to provide the control system for the train network that is disclosed by Hill et al.  Wherein each further event may include a train beginning movement or a train stopping movement, a train speeding up, a train slowing down, a train skidding, a train travelling on a section of damaged track, etc.  
Applicant states that the Examiner argues that detected acoustic channels are acquired over time and that signals from channels associated with different acoustic sensing portions of optical fibre are acquired. The Examiner thus apparently accepts that signals from different sensing portions of the fibre are acquired to track the train movement, however the method of claim 1 expressly requires acquiring a further set of measurement signals from said sensing portions, i.e. the same sensing portions. 
A first set of signals must inherently be acquired to established the expected signature acoustic profiles of the trains and the tracks, which additional measured signals are later compared to for the purpose of determining if the signals are associated with a particular train’s wheelset at a particular location on a track.  See the entire disclosure of Hill et al.
Applicant states that there is no suggestion anywhere in Hill that the further set of measurement signals are processed based on an association matrix determined from the first set(s) of measurements. As mentioned above, Hill does not clearly teach forming an association matrix at all (where the association matrix is indicative of which channels are associated with one another). Hill may determine that, at a given time a certain channel, say channel 131 corresponds to the rear of the train and another channel, say channel 231 corresponds to the front of the train - but this says nothing about how similar the response from these channels are to one another - and when the train has moved on, so that channels 131 and 231 no longer correspond to the front and rear of the train, there would no reason to consider the response from these channels. 
The examiner disagrees.  Hill et al. specifically teaches that “the acoustic profile from a given section of track when a train is travelling on or near it may be compared to one or more previous profiles” (see page 11, lines 4-5).
Applicant submits that Hill fails to teach or suggest a number of the features of claim 1 and that claim 1 is allowable over the teaching of Hill. Similar arguments apply to independent claims 24 and 32. Applicant respectfully submits that dependent claims 2-11, 13, 14, 16-18, 20-21, 25, and 27 are allowable for at least the reason that they depend directly or indirectly upon an allowable claim.
The examiner disagrees for all of the reasons discussed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 14, 16-18, 20, 21, 24, 27, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al. (WO 2013/114135 A2).
Regarding claim 1; Hill et al. discloses method of distributed fibre optic sensing (method of monitoring by performing distributed acoustic sensing on one or more optical fibers; see page 3, line 18, through page 5, line 2), comprising: 
performing distributed fibre optic sensing so as to generate at least one set of measurement signals (detected acoustic signals; see the abstract; see page 3, lines 18-25; see page 5, lines 16-30) from each of a plurality of sensing channels (channels associated with acoustic sensing portions of the optical fiber; see page 4, lines 18-23) of an optical fibre (optical fiber; see the abstract; see page 3, line 18, through page 5, line 2) in response to at least one event of interest (train movement; see page 5, lines 16-30); 
for the or each set of measurement signals (detected acoustic signals; see the abstract; see page 3, lines 18-25; see page 5, lines 16-30), processing the measurement signals (detected acoustic signals; see the abstract; see page 3, lines 18-25; see page 5, lines 16-30) from different sensing channels (different channels associated with different acoustic sensing portions of the optical fiber; see page 4, lines 18-23) according to an association metric to determine whether any sensing channels are associated with one another and form at least one association matrix indicative of the sensing channels that are associated with one another (the set of acoustic signals are analyzed to locate an acoustic signal associated with, i.e. indicative of, the front of the train and an acoustic signal associated with rear of the train; see page 6, line 7, through page 7, line 31); 
performing distributed fibre optic sensing to acquire a further set of measurement signals (detected acoustic signals acquired over time; see page 5, lines 10-14; the train movement may be tracked in real-time, wherein this requires further sets of measurement signals at time intervals to track the movement) from said sensing channels (channels associated with different acoustic sensing portions of optical fiber; see page 4, lines 18-23) in response to a further event of interest (movement of the train, additional sets of detected acoustic signals are monitored to track the movement of the train; see the abstract; see page 5, lines 10-30); and 
processing said further set of measurement signals based on said at least one association matrix to characterize said further event of interest (location, speed, and/or direction of the train; see page 5, lines 10-30; see page 7, lines 31-33).  
Regarding claim 2; determining which sensing channels are associated with one another comprises processing the measurement signals for each sensing channel according to the association metric and determining the difference in association metrics for different channels (see page 6, lines 14-27, wherein detected signals for different channels associated with each acoustic sensing portion at a different location along the length of the optical fiber with have different characteristics if the train is adjacent to or spaced therefrom because the sound produced by the train travels ahead of and backwards from the train, and differences in the detected channels are analyzed to determine the trains location, based on known characteristics, i.e. association metrics, of acoustic signals ahead of, backwards from, or at the location of the train).  
Regarding claim 3; a sensing channel is deemed to be associated with another sensing channel if said difference in association metrics for the respective sensing channels is below a defined limit (see Figure 6 and page 17, line 33, thorough page 8, line 8; wherein a clear acoustic signal detected by multiple contiguous channels of the DAS sensor corresponds to the location of the train and those channels have a difference in the associated metrics for the respective sensing channels that is similar to other channels at the location of the train, i.e. the difference is below a defined limit, which is evident in Figure 6).  
Regarding claim 4; processing said measurement signals (detected acoustic signals; see the abstract; see page 3, lines 18-25; see page 5, lines 16-30) according to an association metric to determine which sensing 3channels are associated with one another (i.e. associated with the location of the train) comprises determining a likelihood of association for at least one pair of sensing channels (proximity and acoustic signal measured for an adjacent pair of sensing channels; see Figure 6).  
Regarding claim 5; the association matrix stores, for each pair of sensing channels, the determined likelihood of association (previous profiles are stored for the length of the track and thus for pairs of sensing channels located with neighboring pairs of sensing sections of optical fiber, and thus determine a likelihood of association based on the stored profiles; see page 11, lines 1-9) .  
Regarding claim 6; at least a first set of measurement signals (detected acoustic signals; see the abstract; see page 3, lines 18-25; see page 5, lines 16-30) comprises measurement signals from the sensing channels (channels associated with sensing sections of the optical fiber; see page 4, lines 18-23) in response to each of a plurality of events of interest (the plurality of events include a train at a first location, the train at a second location, the train at a first speed, the train at a second speed, the train travelling in a particular direction, and the condition of the track associated with the movement of the train; the train skidding; and/or the track being damaged; see the entire disclosure).  
Regarding claim 7; processing said measurement signals of the first set comprises taking a plurality of subsets of the measurement signals, where each subset corresponds to the measurement signals from one event of interest (i.e. a first location of the train and a second location of the train to determine a direction of the train; see page 5, line 15, through page 6, line 5), processing the measurement signals of each subset according to the association metric to determine which sensing channels are associated with one another for that subset (i.e. determining the adjacent channels associated with the actual location of the train to determine the full length of the train; see page 5, line 15, through page 6, line 5; see page 7, lines 30-35); and forming the association matrix by combining results for the plurality of subsets (the associated matrix for a train is determined by detecting sets of the acoustic signals of each channel as the train travels over sections of track).  
Regarding claim 8; processing said measurement signals (detected acoustic signals; see the abstract; see page 3, lines 18-25; see page 5, lines 16-30) according to an association metric to determine which sensing channels (channels associated with sensing sections of the optical fiber; see page 4, lines 18-23) are associated with one another comprises determining a likelihood of association for at least one pair of sensing channels and wherein the likelihood of association for a pair of sensing channels is determined by determining the proportion of subsets in which that pair of channels are determined to be associated with one another (acoustic profiles of tracks and trains are stored for comparison, since channels are different from different sensing portions of the optical fiber, then association of pairs of adjacent sensing channels associated with adjacent sensing sections of optical fiber are determined when the stored acoustic profiles are created, and the acoustic profile of a track inherently includes subsets in which pairs of adjacent channels are determined to be associated with one another; see column 11, lines 1-9).  
Regarding claim 9; the method comprises generating a plurality of sets of measurement signals (channels of adjacent pairs of sensing regions of the optical fiber) and a corresponding association matric for each set of measurement signals (acoustic profile), wherein each set of measurement signals (detected acoustic signals) correspond to measurement signals acquired in response to respective events (train movement, train speed, train length, train location, damage to track) of interest identified as being of a different type to one another (see the abstract; page 5, lines 15-30; page 8, lines 15-17;  and page 11, lines 1-9).  
Regarding claim 10; characterizing said further event of interest comprises determining whether the further event of interest matches one of the types of event of interest (the distinct acoustic patterns formed by the front and rear of the train may be identified to see if the train is moving in a particular location or at a particular location, as well as for monitoring the speed and length of the train; see page 6, line 14, through page 7, line 15).  
Regarding claim 11; characterizing said further event of interest comprises determining whether the further set of measurement signals exhibits channel associations that corresponds to one of the determined association matrices (the stored acoustic profile or pattern associated with the front wheels or the rear wheels, and of trains on a particular regions of track form association matrices, and the detected acoustic signals are compared to the stored acoustic profiles to detect the movement, direction, speed and length of the train, as well as track damage; see page 6, line 14, through page 7, line 15; see column 11, lines 1-9).  
Regarding claim 14; the association metric is a measure of acoustic intensity of the measurement signal of a sensing channel (see Figure 6).  
Regarding claim 16; a pair of sensing channels are identified as being associated with one another if the measure of acoustic intensity for each sensing channel is within 1dB (see Figure 6, wherein the associated channels are illustrated by the spectrogram and they are within 1 dB).  
Regarding claim 17; the optical fibre (optical fibers 104a, 104b, 104c; see the abstract and Figures 1 and 2) is deployed to run along the path of at least part of at least one rail track (rail tracks 202, 203, 204) and an event of interest comprise trains travelling on a rail track (the signals analyzed identify the front and rea of the train and track movement of the train; see the abstract).  
Regarding claim 18; characterizing the further event of interest comprises identifying any significant change in channel association for the further event of interest compared to a previously determined association matrix (see page 11, lines 1-9).  
Regarding claim 20; the method comprises generating a plurality of sets of measurement signals (detected acoustic signals over time) and a corresponding association matric for each set of measurement signals (acoustic profile), wherein each set of measurement signals (detected acoustic signals) correspond to measurement signals acquired in response to respective events of interest (train movement, track damage) identified as being of a different type to one another and wherein at least part of the optical fibre (optical fiber 104a, 104b, 104c; see Figure 2) is deployed to run alongside a plurality of rail tracks (rail tracks 202, 203, 204) and a train (train 205) travelling on one rail track (204) is identified as an event of interest of one type and a train travelling on another rail track is identified as an event of interest of a different type (movement of multiple trains on multiple tracks in a network is monitored (see page 3, line 20, through page 7, line 35).  
Regarding claim 21; wherein the method determines which rail track the train is travelling on (the method detects the location of the train, which rail the train is travelling on, as the acoustic sensors along the rail the train is travelling on with produce an identifiable acoustic response; see page 3, line 20, through page 7, line 35).  
Regarding claim 24; Hill et al. discloses a method of distributed fibre optic sensing (method of monitoring by performing distributed acoustic sensing on one or more optical fibers; see page 3, line 18, through page 5, line 2), comprising:
performing distributed fibre optic sensing on an optical fibre (optical fiber 104, 104a, 104b, 104c; see Figures 1 and 2) deployed at least partly along the path of a rail track (track 202, 203, 204; see Figure 2) so as to generate a set of measurement signals (detected acoustic signals; see the abstract; see page 3, lines 18-25; see page 5, lines 16-30) from each of a plurality of sensing channels of said optical fibre (channels associated with acoustic sensing portions of the optical fiber; see page 4, lines 18-23) for each of one or more train passing events (train 205 in Figure 2; trains moving on tracks; see the abstract and the entire disclosure); 
processing the measurement signals (detected acoustic signals see the abstract; see page 3, lines 18-25; see page 5, lines 16-30; see processor 108 in Figure 1 Figure 1) from different sensing channels (different channels associated with different acoustic sensing portions of the optical fiber; see page 4, lines 18-23) according to an association metric (acoustic profile; see column 11, lines 1-9) to determine whether any sensing channels are associated with one another (determines adjacent signals associated with one another to determine the location of the train) and form association matrix indicative of the sensing channels that are associated with one another (see Figure 6); 
processing a further set of measurement signals (detected acoustic signals acquired over time; see page 5, lines 10-14; the train movement may be tracked in real-time, wherein this requires further sets of measurement signals at time intervals to track the movement) from each of a plurality of sensing channels in response to a further train passing event based on the association matrix (see page 3, line 20, through page 7, line 35; see page 11, lines 1-9; detected acoustic signals are received for further trains passing track locations and analyzed and compared to previous acoustic profiles of the same track location to determine information related to the location of the train, the length of the train, the speed of the train, and the condition of the track) and 
determining whether the further set of measurement signals exhibits a difference in channel association from the association matrix (see page 11 lines 1-9).  
Regarding claim 27; the method comprises identifying a possible fault with the track based on an identified difference in channel association from the association matrix (see lines 1-9 of page 11).  
Regarding claim 32; Hill et al. discloses an apparatus (see Figure 1; see page 3, line 18, through page 5, line 2; see page 13, lines 19-36), comprising:
a distributed fibre optic sensor (DAS) configured to interrogate an optical fibre (104) deployed in an area of interest to detect measurement signals (detected acoustic signals) at each of a plurality of sensing channels of said optical fibre (channels); and 
a processor (signal processor 108; see Figure 1), configured to: 
take at least one set of measurement signals (detected acoustic signals) acquired in response to at least one event of interest (train movement; see the abstract); 
for the or each set of measurement signals (detected acoustic signals), process the measurement signals (detected acoustic signals) from different sensing channels (channels from sensing regions of the optical fiber) according to an association metric (acoustic profile) to determine whether any sensing channels are associated with one another and form at least 7one association matrix (acoustic profile; see Figure 6) indicative of the sensing channels that are associated with one another; 
take a further set of measurement signals (detected acoustic signals taken at different time intervals) corresponding to data acquired from the optical fibre distributed acoustic sensor (104) in response to a further event of interest (train moving); and 
process said further set of measurement signals based on said at least one association matrix (acoustic profile) to characterize said further event of interest (to determine the location, speed, length, and travelling direction of the trains, as well as the locations condition of the track the train is travelling on).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (WO 2013/114135 A2) in view of Doll et al. (WO 2016/033199 A1).
Regarding claim 13; Hill et al. discloses the method according to claim 1, as applied above, wherein determining whether the further event of interest matches one of the identified types of event of interest comprises, as the further set of measurement signals (detected acoustic signals) are acquired: determining a channel association for the further event of interest (determining which sections of track the channel is associated with and which acoustic profile the detected acoustic signals/channels are associated with; see the discussion with respect to claims 1-11 above), but does not specifically disclose determining the probability that the further event of interest is of a first type based on a probability, determined from the association matrix for events of the first type, that the channel association would be experienced if the event were of the first type.  
Doll et al. discloses a real-time fiber optic interferometry controller for distributed acoustic sensing optical fiber systems (DAS; see the title and paragraph 3), wherein Bayes’ Theorem, which related current probability to prior probability, and Bayesian Inferencing, which updates the probability estimate as additional evidence (additional detected acoustic signal sets) is acquired (see paragraphs 192-209, 237), are employed to classify and predict future events (see paragraph 179), to provide for a sensing system with decreased noise and increased utility and flexibility (see paragraph 9).
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a real-time fiber optic interferometry controller that determines the probability that the further event of interest is of a first type based on a probability, and determines from the association matrix for events of the first type, that the channel association would be experienced if the event were of the first type, for the purpose of employing a controller with known analyzation methods that provide for decreased noise with increased utility and flexibility while employing known statistical analysis methods.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (WO 2013/114135 A2).
Regarding claim 25; Hill et al. discloses the limitations of claim 24 as applied above.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to normalize a set of measurement signals (detected acoustic signals) based on the set of the association matrix (the acoustic profile from a previous set of measurement signals) to determine if the track had been damage (see lines 1-9 on page 11). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874